Title: IV. Louis Guillaume Otto to the Secretary of State, [6 January 1791]
From: Otto, Louis Guillaume
To: Jefferson, Thomas



[New York, 6 Jan. 1791]

L’exemption du droit de fret accordée aux Etats unis par l’art. 5 du traité de commerce a été stipulée dans plusieurs traité conclus entre la France et d’autres Puissances. Les Principes de reciprocité  qui forment communement la base des traités de commerce ont engagé à differentes epoques le Gouvernement Francois à stipuler cette exemption soit parceque l’autre Puissance contractante offroit un equivalent ou que le droit de fret n’etoit pas etabli dans ses ports. Telle etoit entre autres la situation des Etats Unis lors de la conclusion du traité; on ne connoissoit alors en Amerique aucun droit de fret, ses ports etant ouverts indistinctement à toutes les nations amies ou neutres. Il a donc fallu etablir en France une reciprocité; à cet egard en stipulant pour les batimens Americains la même liberté de commerce, dont les Francois jouissoient en Amerique. L’art, 5. du traité y a pourvû, mais en exceptant les droits imposés en France sur le petit Cabotage il a reservé au Congrès la faculté de prelever sur les navires François un droit equivalent en pareil cas.
